Exhibit 10.3

FOURTH AMENDMENT TO

SENIOR SECURED TERM LOAN CREDIT AGREEMENT

This FOURTH AMENDMENT TO SENIOR SECURED TERM LOAN CREDIT AGREEMENT, dated as of
November 12, 2020 (this “Fourth Amendment”), is made by and among U.S. Well
Services, LLC, a Delaware limited liability company (the “Borrower”), U.S. Well
Services, Inc., a Delaware corporation (the “Parent”), USWS Fleet 10, LLC, a
Delaware limited liability company (“USWS Fleet 10”), USWS Fleet 11, LLC, a
Delaware limited liability company (“USWS Fleet 11”, together with USWS Fleet
10, the “Subsidiary Guarantors”), USWS Holdings LLC, a Delaware limited
liability company (the “Holdings”, together with the Parent, the Borrower and
the Subsidiary Guarantors, the “Loan Parties” and each a “Loan Party”), CLMG
Corp., as Administrative Agent (the “Administrative Agent”), CLMG Corp., as Term
Loan Collateral Agent (the “Collateral Agent”, and together with the
Administrative Agent, the “Agents”), and the Lenders (defined below) party
hereto as signatories, and is made with reference to that certain Senior Secured
Term Loan Credit Agreement, dated as of May 7, 2019 (as may be amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), among the Loan Parties, the Collateral Agent, the Administrative
Agent, the lenders party thereto (the “Lenders”), and certain other financial
institutions party thereto from time to time. Capitalized terms used herein
without definition shall have the meaning assigned to such terms in the Credit
Agreement.

RECITALS:

WHEREAS, the Loan Parties have informed the Administrative Agent and Lenders
that the Borrower applied for loans from Greater Nevada Credit Union (the “CARES
Act Lender”) under the “Business and Industry CARES Act Program” in accordance
with the terms of the CARES Act, and that the Borrower, Holdings and Parent have
executed and delivered to the CARES Act Lender certain Promissory Notes dated
November 12, 2020, in the original principal amount of $25,000,000.00 in
aggregate, pursuant to which the CARES Act Lender has made a loan to the
Borrower, all on the terms and conditions set forth therein and secured by CARES
Act Loan Collateral (as defined below);

WHEREAS, the Loan Parties have informed the Administrative Agent and Lenders
that the Borrower may receive payments arising from unpaid outstanding
receivables (the “Outstanding Receivables”) due from Sable Permian Resources LLC
which initiated bankruptcy proceedings in Southern District of Texas, Houston
Division (the “Proceedings”) in June 2020, and the Borrower made a claim of
approximately seventeen million and five hundred thousand dollars
($17,500,000.00) in the Proceedings arising from the Outstanding Receivables;

WHEREAS, the Loan Parties have requested that the Administrative Agent and
Lenders (i) consent to the incurrence of debt under the CARES Act Loan (as
defined below) and (ii) make certain modifications to the Credit Agreement, and
Administrative Agent and Lenders have agreed to the foregoing requests of the
Loan Parties, in each case on the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

AGREEMENT:

SECTION 1.    AMENDMENTS TO CREDIT AGREEMENT.

 

  (a)

Section 1.01 of the Credit Agreement is amended to:

  (A)

add the following new defined terms in their appropriate alphabetical order:

“Claim Proceeds” has the meaning specified in Section 2.04(b)(v).



--------------------------------------------------------------------------------

“CARES Act Loan” means the loan made pursuant to the “Business and Industry
CARES Act Program” of the CARES Act under that certain Business Loan Agreement
dated November 12, 2020, executed by the Borrower, Holdings, and Parent, as
co-borrowers and made payable to Greater Nevada Credit Union, as lender,
providing for loans in the original principal amount of equal to $25,000,000.00
in aggregate and secured by CARES Act Loan Collateral.

“CARES Act Loan Account” a deposit account opened and maintained at Greater
Nevada Credit Union, exclusively used for depositing the proceeds of the CARES
Act Loan.

“CARES Act Loan Collateral” means each asset set forth on Schedule V and any
proceeds or products of such assets.

“Fourth Amendment” means the Fourth Amendment to the Senior Secured Term Loan
Credit Agreement, dated November 12, 2020, among the Loan Parties, the Agents
and the Lenders.

“Fourth Amendment Effective Date” means November 12, 2020.

“MG Finance Lease Agreement” means that certain Master Lease Agreement No.
CW/1288-1, entered into on or around January 25, 2019, by and between the
Parent, as lessee, and M/G Finance Co., Ltd., as lessor, pursuant to which
certain assets set forth in Schedule V are leased to Parent.

(B)    amend and restate in its entirety the definition of “Excluded Accounts”
as follows:

“Excluded Accounts” means (a) the Payroll Account; (b) the Workers Compensation
Account; and (c) the CARES Act Loan Account.

(C)    amend and restate in its entirety the definition of “Scheduled
Amortization Payment Date” as follows:

“Scheduled Amortization Payment Date” means, with respect to any Loan, the last
day of each March, June, September and December, commencing on December 31,
2020.

 

  (b)

Section 2.04(b)(i) of the Credit Agreement is amended and restated as follows:

“Scheduled Amortization.

(A) On each Scheduled Amortization Payment Date commencing on December 31, 2020
until June 30, 2022, the Borrower shall pay an amount equal to $1,250,000.00,
which amount shall be applied the Term B Loans;

 

Page 2



--------------------------------------------------------------------------------

(B) On each Scheduled Amortization Payment Date commencing on June 30, 2022, the
Borrower shall pay:

(1) an aggregate principal amount of the Term A Loans in an amount equal to one
half of one percent (0.50%) of the sum of the initial principal amount of the
Term A Loans advanced on the Effective Date;

(2) an aggregate principal amount of the Term B Loans in an amount equal to one
half of one percent (0.50%) of the sum of the initial principal amount of the
Term B Loans advanced on the Effective Date; and

(C) On May 31, 2021, the Borrower shall pay an amount equal to $2,500,000.00,
which amount shall be applied to the Term B Loans.”

 

  (c)

Section 2.04(b)(v) of the Credit Agreement is amended and restated as follows:

“Termination Payments; Claim Payments.

(A) Upon the termination, or the cancellation, of any Commercial Agreement, the
Borrower shall prepay an aggregate principal to the Loans in an aggregate amount
equal to the Net Cash Proceeds thereof. Each such prepayment of the Loans shall
be applied (1) to the scheduled principal payments of the Loans in inverse order
of maturity in respect of each Facility and (2) first, to the prepayment of Term
A Loans in full in Cash, including the principal amount due on the Maturity Date
and second, to the prepayment of Term B Loans in full in Cash, including the
principal amount due on the Maturity Date; and

(B) In the event that the Borrower receives any cash payments under its claim
for the Outstanding Receivables in the Proceedings (the “Claim Proceeds”),
within five (5) Business Days of such receipt, the Borrower shall prepay an
aggregate principal amount of the Loans in an amount equal to the Claim Proceeds
received in the aggregate, which amount shall be applied the Term B Loans, so
long as the Borrower makes such prepayment in compliance with the ABL Credit
Agreement, provided that if the Payment Conditions (used as defined under the
ABL Credit Agreement effective as of the Fourth Amendment Effective Date) are
not satisfied on the date that the Claim Proceeds are required to be paid to
prepay the Loans, the Borrower shall prepay Term B Loans as follows: (1) to the
extent that no prepayment of the Claim Proceeds have been made as of
September 30, 2021, an amount equal to the lesser of (x) the Claim Proceeds; and
(y) two million and five hundred thousand dollars ($2,500,000.00) shall be paid
on September 30, 2021; and (2) at any time after September 30, 2021, on the date
that the Payment Conditions are satisfied, the Borrower shall prepay Term B Loan
in the aggregate amount of the Claim Proceeds minus, to the extent applicable,
any prepayments that were previously made in accordance with this
Section 2.04(b)(v)(B).

 

  (d)

Section 5.01 of the Credit Agreement is amended to add a new subsection (u) at
the end of such section as follows:

 

  “(u)

CARES Act Loan.

 

  (i)

keep detailed records of the Loan Parties’ utilization of the proceeds of the
CARES Act Loan;

 

  (ii)

shall apply proceeds of the CARES Act Loan, to the payment of obligations under
the MG Finance Lease Agreement when due and payable and for other purposes
approved under the CARES Act Loan Agreement to the extent permissible under the
CARES Act;

 

Page 3



--------------------------------------------------------------------------------

  (iii)

shall use the CARES Act Loan Account solely for the purpose of depositing
proceeds of the CARES Act Loan and making payments in accordance with
Section 5.01.

 

  (iv)

promptly upon repayment of the CARES Act Loan in full, all assets comprising the
CARES Act Loan Collateral shall become part of the Collateral and the Borrower
shall make all filings and other actions necessary to perfect and protect the
security interest in such assets pursuant to the terms of the Term Loan
Collateral Documents;

 

  (v)

promptly provide Administrative Agent upon its request with copies of all
material correspondence and documentation regarding the CARES Act Loan; and

 

  (vi)

use commercially reasonably efforts to ensure that, at all times, an amount
equal to no less than ninety percent (90%) of the CARES Act Loan is guaranteed
by the U.S. Department of Agriculture.”

(e)    Section 5.02(a) of the Credit Agreement is amended to i) delete the “and”
at the end of subsection (x), (ii) delete the period at the end of subsection
(xi) and replace it with “; and”, and (iii) add new subsection (xii) as follows:

“(xii)     Liens on CARES Act Loan Collateral set forth in Schedule V securing
the indebtedness incurred under the CARES Act Loan as of the Effective Date.”

(f)    Section 5.02(b) of the Credit Agreement is amended to (i) delete the
“and” at the end of subsection (xiv), (ii) delete the period at the end of
subsection (xiv) and replace it with “; and”, and (iii) add new subsection
(xv) as follows:

“(xv)    The CARES Act Loan, as in effect on November 12, 2020, provided that
the Borrower shall not enter into any amendment, restatement, renewal, extension
or other modification of such CARES Act Loan without the prior written consent
of the Required Lenders and provided further that the sole collateral that maybe
pledged under the CARES Act Loan is CARES Act Loan Collateral.”

(g)    Section 5.02(s) of the Credit Agreement is amended to (i) delete
paragraphs (C) and (D), (ii) add “and” after “;”, and (iii) add paragraphs
(C) as follows: “the Excluded Accounts.”

(h)    Schedule V shall be inserted after Schedule IV as set forth as Exhibit A
hereto.

SECTION 2.    CONDITION TO EFFECTIVENESS.

This Fourth Amendment shall become effective as of the date hereof (“Fourth
Amendment Effective Date”) only upon (a) due execution of this Fourth Amendment
by the Borrower, Administrative Agent, Collateral Agent, and the Lenders party
hereto;(b) receipt by the Administrative Agent of a copy of the Third Amendment
to the ABL Credit Agreement duly executed by the parties thereto and on such
terms and conditions as are satisfactory to the Administrative Agent;
(c) receipt by the Administrative Agent of a copy of the CARES Act Loan duly
executed by the parties thereto and on such terms and conditions as are
satisfactory to the Administrative Agent; and (d) payment, in full of the
reasonable and documented out-of-pocket attorney’s fees incurred by the
Administrative Agent.

 

Page 4



--------------------------------------------------------------------------------

SECTION 3.    REPRESENTATION AND WARRANTY.

Each Loan Party hereby represents and warrants to the Administrative Agent,
Collateral Agent, and Lenders party hereto that (i) after giving effect to this
Fourth Amendment all representations and warranties of each Loan Party contained
in Article IV of the Credit Agreement are true and correct in all material
respects (except to the extent any such representation and warranty itself is
qualified by “materiality”, “Material Adverse Effect” or similar qualifier, in
which case, it shall be true and correct in all respects) on and as of the date
of this Fourth Amendment as if made on and as of the date of this Fourth
Amendment (or if stated to have been made at an earlier date, were true and
correct in all material respects as of such earlier date); and (iii) as of the
Fourth Amendment Effective Date, no Default or Event of Default has occurred and
is continuing.

SECTION 4.    PARTIAL RELEASE; EFFECT ON AND RATIFICATION OF LOAN DOCUMENTS.

 

  (a)

Partial Release. Upon receipt of the proceeds of the CARES Act Loan by the
borrowers under the CARES Act Loan, the Agents’ liens and security interests on
the CARES Act Loan Collateral granted by any Loan Party under any Loan Documents
shall be automatically released.

 

  (b)

Ratification of Transaction Documents. The Credit Agreement, Loan Documents and
all related ancillary and collateral documentation shall remain in full force
and effect and are hereby ratified, reaffirmed, and confirmed. In addition, all
terms, conditions, covenants, representations and warranties contained in the
Credit Agreement and other Loan Documents, and all rights of the Lenders and the
Administrative Agent, shall remain in full force and effect, and all of the
Obligations remain in full force and effect. Each of the Borrower and the other
Loan Parties hereby confirms that no such party has any right of setoff,
recoupment or other offset with respect to any of the Obligations.

 

  (c)

Ratification of Term Loan Collateral Documents. Each of the Loan Parties party
to the Term Loan Collateral Documents and the other Loan Documents
(i) acknowledges and agrees that all of its pledges, grants of security
interests and Liens and other obligations under the Term Loan Collateral
Documents and the other Loan Documents to which it is a party are reaffirmed,
and remain in full force and effect on a continuous basis, (ii) reaffirms (x)
each Lien granted by it to the Administrative Agent and/or Collateral Agent for
the benefit of the Secured Parties and (y) the guaranties made by it pursuant to
the Loan Documents and such Liens and guaranties are, and shall remain in full
force and effect on and after the Fourth Amendment Effective Date, and
(iii) acknowledges and agrees that the grants of security interests and Liens by
and the guaranties of the Loan Parties contained in the Term Loan Collateral
Documents are, and shall remain, in full force and effect on and after the
Fourth Amendment Effective Date.

 

  (d)

No Other Amendment or Waiver. Except as specifically set forth herein, the
execution, delivery and performance of this Fourth Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under the Loan Documents. The waivers
contained herein are each limited to the specific provisions and circumstances
described and shall not be deemed to prejudice any rights not specifically
addressed herein which any Agent or any Lender may now have or may have in the
future under any Loan Document.

 

  (e)

Loan Documents. This Fourth Amendment shall be a Loan Document under the Credit
Agreement.

 

Page 5



--------------------------------------------------------------------------------

SECTION 5.    RELEASE.

AS A MATERIAL INDUCEMENT TO THE LENDERS, THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT TO ENTER INTO THIS FOURTH AMENDMENT, THE BORROWER, ON
BEHALF OF ITSELF AND ITS OWNERS, SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES
WHETHER OR NOT A PARTY HERETO (THE BORROWER, SUCH OWNERS, SUCCESSORS, ASSIGNS
AND LEGAL REPRESENTATIVES BEING REFERRED TO HEREIN COLLECTIVELY AND
INDIVIDUALLY, AS “OBLIGORS, ET AL.”), AUTOMATICALLY, AND WITHOUT FURTHER ACTION
BY ANY PERSON, HEREBY FULLY, FINALLY AND COMPLETELY RELEASE AND FOREVER
DISCHARGE EACH LENDER, COLLATERAL AGENT AND ADMINISTRATIVE AGENT, AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AFFILIATES, SUBSIDIARIES, PARENTS, OFFICERS,
SHAREHOLDERS, DIRECTORS, EMPLOYEES, ATTORNEYS AND AGENTS, PAST, PRESENT AND
FUTURE, AND THEIR RESPECTIVE HEIRS, PREDECESSORS, SUCCESSORS AND ASSIGNS
(COLLECTIVELY AND INDIVIDUALLY, “LENDER, ET AL.”) OF AND FROM ANY AND ALL
CLAIMS, CONTROVERSIES, DISPUTES, LIABILITIES, OBLIGATIONS, DEMANDS, DAMAGES,
EXPENSES (INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES), DEBTS,
LIENS, ACTIONS AND CAUSES OF ACTION OF ANY AND EVERY NATURE WHATSOEVER RELATING
TO THE FACILITIES AND/OR THE LOAN DOCUMENTS, AND WAIVE AND RELEASE ANY DEFENSE,
RIGHT OF COUNTERCLAIM, RIGHT OF SET-OFF OR DEDUCTION TO THE PAYMENT OF THE
OBLIGATIONS WHICH OBLIGORS, ET AL. NOW HAVE OR MAY CLAIM TO HAVE AGAINST ANY
LENDER, ET AL., IN EACH CASE ARISING OUT OF, CONNECTED WITH OR RELATING TO ANY
AND ALL ACTS, OMISSIONS OR EVENTS OCCURRING PRIOR TO THE EXECUTION OF THIS
FOURTH AMENDMENT.

SECTION 6.    INDEMNIFICATION.

WITHOUT LIMITING ANY OF THE AGENT’S OR LENDERS’ RIGHTS, OR THE LOAN PARTIES’
OBLIGATIONS, UNDER SECTION 9.04 OF THE CREDIT AGREEMENT (WHICH THE BORROWER AND
THE OTHER LOAN PARTIES HEREBY RATIFY, REITERATE AND RECONFIRM), THE LOAN PARTIES
HEREBY AGREE TO INDEMNIFY, DEFEND AND SAVE AND HOLD HARMLESS EACH AGENT, EACH
LENDER, EACH OF THEIR AFFILIATES AND THE RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, TRUSTEES, AGENTS AND ADVISORS OF EACH OF THE FOREGOING (EACH, AN
“INDEMNIFIED PARTY”) FROM AND AGAINST, AND SHALL PAY ON DEMAND, ANY AND ALL
CLAIMS, DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE FEES AND EXPENSES OF COUNSEL) THAT MAY BE INCURRED BY OR
ASSERTED OR AWARDED AGAINST ANY INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF
OR IN CONNECTION WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH ANY INVESTIGATION, LITIGATION OR PROCEEDING OR PREPARATION OF A
DEFENSE IN CONNECTION THEREWITH) THIS FOURTH AMENDMENT, AND/ OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 7.    LIMITATION ON LIABILITY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING ANY OTHER
PROVISION OF THIS FOURTH AMENDMENT OR THE OTHER LOAN DOCUMENTS: (A) NONE OF THE
ADMINISTRATIVE AGENT, THE LENDERS OR ANY INDEMNIFIED PARTY SHALL BE LIABLE TO
ANY PARTY FOR ANY INDIRECT, SPECIAL,

 

Page 6



--------------------------------------------------------------------------------

PUNITIVE OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH THEIR RESPECTIVE ACTIVITIES
RELATED TO THIS FOURTH AMENDMENT, THE OTHER LOAN DOCUMENTS, THE TRANSACTIONS
CONTEMPLATED THEREBY, THE LOANS, OR OTHERWISE IN CONNECTION WITH THE FOREGOING;
(B) WITHOUT LIMITING THE FOREGOING, NONE OF THE ADMINISTRATIVE AGENT, THE
LENDERS OR ANY INDEMNIFIED PARTY SHALL BE SUBJECT TO ANY EQUITABLE REMEDY OR
RELIEF, INCLUDING SPECIFIC PERFORMANCE OR INJUNCTION ARISING OUT OF OR RELATING
TO THIS FOURTH AMENDMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED THEREBY; (C) NONE OF THE ADMINISTRATIVE AGENT, THE LENDERS OR ANY
INDEMNIFIED PARTY SHALL HAVE ANY LIABILITY TO THE LOAN PARTIES, FOR DAMAGES OR
OTHERWISE, ARISING OUT OF OR RELATING TO THIS FOURTH AMENDMENT, THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED THEREBY UNTIL THE EFFECTIVE DATE HAS
OCCURRED; AND (D) IN NO EVENT SHALL LENDERS’ LIABILITY TO THE LOAN PARTIES
EXCEED ACTUAL DIRECT DAMAGES INCURRED BY THE LOAN PARTIES OF UP TO $10,000,000
IN THE AGGREGATE.

SECTION 8.    GOVERNING LAW.

THIS FOURTH AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS FOURTH AMENDMENT (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

SECTION 9.    WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER HEREOF. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS ALREADY RELIED ON
THIS WAIVER IN ENTERING INTO THIS FOURTH AMENDMENT, AND THAT EACH WILL CONTINUE
TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION AND EXECUTED BY EACH OF THE PARTIES HERETO, AND THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS FOURTH AMENDMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Page 7



--------------------------------------------------------------------------------

SECTION 10.    COUNTERPARTS.

This Fourth Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Delivery
of an executed counterpart to this Fourth Amendment by facsimile transmission or
electronic transmission in “.pdf” format shall be as effective as delivery of a
manually signed original.

SECTION 11.    MISCELLANEOUS.

This Fourth Amendment, the Credit Agreement and the other Loan Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof. Capitalized terms defined herein in the
preliminary statements and/or recitals shall be incorporated as if set out in
full in the operative provisions hereunder. Section 1.04 of the Credit Agreement
is hereby incorporated herein as if set out in full hereunder, mutatis mutandis.

[Signature Pages Follow]

 

Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed by their respective authorized officers as of the day and year
first written above.

 

U.S. WELL SERVICES, LLC, as Borrower By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer

 

Page 9



--------------------------------------------------------------------------------

U.S. WELL SERVICES, INC., as Parent By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer

 

Page 10



--------------------------------------------------------------------------------

USWS HOLDINGS LLC, as Holdings By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer

 

Page 11



--------------------------------------------------------------------------------

USWS FLEET 10, LLC, as Subsidiary Guarantor By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer

 

Page 12



--------------------------------------------------------------------------------

USWS FLEET 11, LLC, as Subsidiary Guarantor By:  

/s/ Kyle O’Neill

Name:   Kyle O’Neill Title:   Chief Financial Officer

 

Page 13



--------------------------------------------------------------------------------

CLMG CORP., as Administrative Agent By:  

/s/ James Erwin

Name:   James Erwin Title:   President

 

Page 14



--------------------------------------------------------------------------------

CLMG CORP., as Collateral Agent By:  

/s/ James Erwin

Name:   James Erwin Title:   President

 

Page 15



--------------------------------------------------------------------------------

Acknowledged and agreed as of the day and year first written above:

 

LNV Corporation, as Lender By:  

/s/ James Erwin

Name:   James Erwin Title:   Senior Vice President

 

Page 16



--------------------------------------------------------------------------------

Acknowledged and agreed as of the day and year first written above:

 

LPP Mortgage, Inc., as Lender By:  

/s/ James Erwin

Name:   James Erwin Title:   Vice President

 

Page 17



--------------------------------------------------------------------------------

Exhibit A

SCHEDULE V

CARES ACT LOAN COLLATERAL

 

  1.

Power Trailer Unit E5075, VIN 159B02041FH640355

 

  2.

Control Trailer, Unit E5076, VIN 13N248201F1568734

 

  3.

Jeep for Power Trailer, Unit E5076, VIN 5DDKJ3730K1009699

 

  4.

HP PUMP 2500 HP/9 SPEED, Unit F3234, VIN 1UNSF4631JB133791

 

  5.

HP PUMP 2500 HP/9 SPEED, Unit F3235, VIN 1UNSF4633JB133792

 

  6.

HP PUMP 2500 HP/9 SPEED, Unit F3236, VIN 1UNSF4630KB133668

 

  7.

HP PUMP 2500 HP/9 SPEED, Unit F3237, VIN 1UNSF4632KB133669

 

  8.

HP PUMP 2500 HP/9 SPEED, Unit F3238, VIN 1UNSF4633KB133762

 

  9.

HP PUMP 2500 HP/9 SPEED, Unit F3239, VIN 1UNSF4630KB133671

 

  10.

HP PUMP 2500 HP/9 SPEED, Unit F3240, VIN 1UNSF4631KB133761

 

  11.

HP PUMP 2500 HP/9 SPEED, Unit F3241, VIN 1UNSF4639KB133670

 

  12.

HP PUMP 2500 HP/9 SPEED, Unit F3242, VIN 1UNSF4637KB133666

 

  13.

HP PUMP 2500 HP/9 SPEED, Unit F3243, VIN 1UNSF4639KB133667

 

Page 18